Notice of Pre-AIA  or AIA  Status
Claims 1-17 and 19-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed on January 04 2022 has been entered and considered by the examiner.
By the amendment, claims 1-3, 5-13, 15-17 and 19-20 are amended.  Claim 18 is cancelled. Following Applicants amendments, the 101 rejection of the claims is Withdrawn. The rejection is modified in view of the amendments made. See office action.

Response to prior art Arguments
Applicant's arguments filed 01/04/2022 have been fully considered. Applicants' arguments regarding the newly added limitations are addressed in the rejection below. New art is added. See office action.


Claim Rejections - 35 USC § 103
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.            Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. ("Development of an efficient embedded discrete fracture model for 3D compositional reservoir simulation in fractured reservoirs.", 2014), hereinafter Ali, in view of Romeu et al. ("Considerations about the internodal permeability evaluation in reservoir simulation." (2003).)

Regarding Claim 1
Ali teaches a method for simulating a subterranean region having fracture geometry (see page 30-The embedded discrete fracture model developed in this research for simulating fractured reservoirs is implemented into GPAS.)

input data produced by a simulator module, the data representing the subterranean region and comprising a matrix grid and fracture parameters representing fractures in the subterranean region;(See page 30-31 and fig 2.1-The Integrated Parallel Accurate Reservoir Simulation (IPARS) was developed as a framework for parallel reservoir simulation research. In order to maintain communication between different processors, a subgrid assigned to each processor is surrounded by a layer of grid elements that is shared with neighboring processors. The main features of the IPARS framework in conjunction with the compositional modules are memory allocation and management, domain decomposition, message passing between processors, and input/output processing. The framework allows each processor to collect the input data for the portion of the reservoir that is assigned to it. Furthermore, at the output times, data from all processors are collected by a master processor. The input of the pre-processing code is the description of the model reservoir including the reservoir dimensions, fracture network, location of wells, structured grid for the matrix domain, aperture and permeability of fractures, and porosity and permeability of matrix.)

producing a separate computational grid in a computational domain;(see page 46- The EDFM approach borrows the dual-medium concept from conventional dual continuum models, but also incorporates the effect of each fracture explicitly. In this approach, computational fracture control volumes are not present in the vicinity of matrix grid blocks, but are defined in a separate computational domain)

in the separately produced computational grid, geometric elements originally in the matrix grid produced by the simulator module; (see page 46-47-In this approach, computational fracture control but are defined in a separate computational domain. In general, the same grid block sizes are used for both matrix and fracture domains;  Vertical and inclined fractures are discretized vertically and horizontally by the cell boundaries of the matrix grid. Figure 4.2 shows possible intersections of an inclined fracture plane and a matrix grid block, which can be a triangle, quadrilateral, pentagon, or hexagon. An exact specification of these intersections is important for calculating the connection between matrix and fracture.)

in the separately produced computational grid, superimposing the fractures onto the matrix grid produced by the simulator module; (see page 49- Figure 4.3 shows a simple two-layer model comprising two tilted fractures, inclined 60 and 75 degrees from the horizontal plane. Both fractures penetrate the entire height of the reservoir. The structured grid for the matrix is 10×10×2 cells in the x, y, and z directions, respectively, with cell dimensions of 20×20×20 feet in all directions.)

in the separately produced computational grid, using the superimposed fractures to identify intersections between the fractures and the sub-elements in the matrix grid; (see page 47-48-Vertical and inclined fractures are discretized vertically and horizontally by the cell boundaries of the matrix grid. The intersection of a vertical fracture and a matrix grid block is always a rectangle, as shown in Figure 4.1. However, when an arbitrarily oriented fracture plane passes through a grid block, regular intersections are polygons with 3, 4, 5, or 6 corners. Figure 4.2 shows possible intersections of an inclined fracture plane and a matrix grid block, which can be a triangle, quadrilateral, pentagon, or
hexagon.)

in the separately produced computational grid, dividing at least one of the identified fractures intersecting with a sub-element in the matrix grid into multiple fracture segments; (see page 50-51-A grid block may contain more than one fracture segment, all of which should be considered separately in the fracture domain. For instance, the grid block (5,5) in the top layer contains segments of both fractures 

in the computational domain, determining transmissibility factors between the fracture segments and the control volumes; (see page, 49, 58 and equation 4.7-see fig 4.6 (a) Three types of non-neighboring connections are required in the computational domain. NNC type I NNC type II NNC type III. A fracture cell should be defined in the fracture domain corresponding to each grid block containing a segment of a fracture plane. We need to properly calculate all the transmissibility factors in the x, y, and z directions for fracture control volumes in a pre-processing code. These factors are then used in the reservoir simulator over the course of simulation. We use the same approach described for the NNC type III to compute the transmissibility between fracture cells)

inputting the determined transmissibility factors from the computational domain into the simulator module; (See page 30-31 We developed a pre-processing code to provide the required data for fluid flow simulations in GPAS (General Purpose Adaptive Simulator) using the EDFM approach. GPAS is a fully‐implicit parallel-processing reservoir simulator comprising two main modules, the equation-of-state (EOS) compositional module and the chemical compositional module. Subsequently, the parameters calculated in the pre-processing code include porosity, permeability, and depth of fracture control volumes, transmissibility between NNCs, transmissibility between adjacent fracture cells. )

generating a simulation of the subterranean region with the simulator module using the determined transmissibility factors. (see page 30-31-Moreover, the computational framework of GPAS allows for parallel processing, making it a good candidate for full-field simulations. The embedded discrete fracture model developed in this research for simulating fractured reservoirs is implemented into GPAS. See page 

Ali does not teach dividing geometric elements into sub- elements and in the separately produced computational grid, determining control volumes using the sub-elements.

In the related field of invention,  Romeu teaches dividing geometric elements into sub- elements (see abstract -In this approach, the reservoir, for 2D domains, is discretized using a mixed two-dimensional mesh using quadrilateral and triangle elements. After the initial step of discretization, each element is divided into sub-elements and the mass balance for each component is developed for each sub-element. Also see fig 3- each triangular element is divided into three parts, and each quadrilateral element is divided into four parts. Each part of the element is called an SCV.)

in the separately produced computational grid, determining control volumes using the sub-elements; (see page 3-Differently from the classical finite volume method where elements and control volumes are coincident (cell centered construction), in the EbFVM approach control volumes are built around grid nodes, joining the center of the elements to its medians (cell vertex construction). The resulting control volume is formed by portions (sub-control volumes) of neighboring elements, as shown in Fig. 3 (Figure 3. Element, volume and sub-volume with integration points in a corner point grid))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing a reservoir simulation for a subterranean formation as disclosed by Ali to include dividing geometric elements into sub- elements and in the separately produced computational grid, determining control volumes using the sub-elements as taught by Romeu in the system of Ali in order to determine the internodal permeability are presented by solving the See Abstract, Romeu)

Regarding claim 2 and 12
Ali does not teach wherein dividing geometric elements in the matrix grid into sub-elements comprises dividing each element into several parts by connecting a centroid of the element to middle points of element edges. 
In the related field of invention, Romeu teaches wherein dividing geometric elements in the matrix grid into sub-elements comprises dividing each element into several parts by connecting a centroid of the element to middle points of element edges. (see page 3 and fig 3-In a finite volume methodology the domain is covered by non-overlapping control volumes where the balances are done, as shown in Figure 3 where an element is also defined. As already stated, in the cell vertex construction, the control volumes are created joining the center of the elements to its medians. The resulting control volume is formed by portions (sub-control volumes) of neighboring elements.)



Regarding claim 3 and 13
Ali does not teach wherein determining control volumes comprises identifying the sub- elements that share a vertex to form a control volume.
In the related field of invention, Romeu further teaches wherein determining control volumes comprises identifying the sub- elements that share a vertex to form a control volume. (see page 3- and fig 3- As already stated, in the cell vertex construction, the control volumes are created joining the center of the elements to its medians. Figure 3. Element, volume and sub-volume with integration points in a corner point grid)

Regarding claim 4 and 14
Ali further teaches determining physical subterranean parameters associated with the control volumes.(see page 54-The parameters Annc, knnc, and dnnc in Equation 4.2 are the area, permeability, and distance, respectively, used to determine the transmissibility factor between a NNC pair.
More precisely, Annc, knnc, and dnnc are the area open to flow, the harmonic average of
permeability, and the characteristic distance, respectively, between two control volumes
associated with a NNC.)

Regarding claim 5 and 15
Ali further teaches wherein determining transmissibility factors comprises determining transmissibility factors between the sub-elements and the fracture segments contained within the sub-elements. (see page, 49, 58 and equation 4.7-see fig 4.6 (a) Three types of non-neighboring connections are required in the computational domain. NNC type I NNC type II NNC type III. A fracture cell should be defined in the fracture domain corresponding to each grid block containing a segment of a fracture plane. We need to properly calculate all the transmissibility factors in the x, y, and z directions for fracture control volumes in a pre-processing code. These factors are then used in the reservoir simulator over the course of simulation. We use the same approach described for the NNC type III to compute the transmissibility between fracture cells)).


Regarding claim 6 and 16
Ali further teaches wherein determining transmissibility factors comprises merging the fracture segments of the same fracture inside a control volume. (see page 51-4 and fig 4.4-4.6-A grid block may contain more than one fracture segment, all of which should be considered separately in the fracture domain. For instance, the grid block (5,5) in the top layer contains segments of both fractures and thus, two fracture  When two fracture planes intersect in a grid block, there is a NNC between corresponding fracture control volumes. The black solid line shows the intersection line bounded in the grid block. In a later section, this length will be used to calculate the transmissibility between two intersecting fractures.)

Regarding claim  7 and 17
Ali further teaches wherein determining transmissibility factors comprises determining a transmissibility factor between a control volume and a fracture segment inside the control volume. (see page, 49, 58 and equation 4.7-see fig 4.6 (a) Three types of non-neighboring connections are required in the computational domain. NNC type I NNC type II NNC type III. A fracture cell should be defined in the fracture domain corresponding to each grid block containing a segment of a fracture plane. We need to properly calculate all the transmissibility factors in the x, y, and z directions for fracture control volumes in a pre-processing code. These factors are then used in the reservoir simulator over the course of simulation. We use the same approach described for the NNC type III to compute the transmissibility between fracture cells)



Regarding claim 8
Ali further teaches wherein the computational grid is produced in a computational domain utilizing a preprocessor. (see page 60-61--The following calculations are carried out in the preprocessing code. Calculate the number of NNCs for each computational grid block either in the matrix domain or in the fracture domain. See fig 4.6-Three types of non-neighboring connections are required in the computational domain)

Regarding claim 9 
Ali further teaches wherein the preprocessor outputs generated values for input into the simulator module for generation of the simulation of the subterranean region. (See page 30-31 We developed a pre-processing code to provide the required data for fluid flow simulations in GPAS (General Purpose Adaptive Simulator) using the EDFM approach. GPAS is a fully‐implicit parallel-processing reservoir simulator comprising two main modules, the equation-of-state (EOS) compositional module and the chemical compositional module.)

Regarding claim 10 and 19
Ali further teaches wherein the matrix grid represents an unstructured grid.(see page 25 and fig 2.5- To accurately capture the complexity of a fractured reservoir, it is usually necessary to use an unstructured discretization scheme. The above-mentioned DFM approaches require generating an unstructured grid to conform to the complexity of the fractures assigned to the domain of interest.)

Regarding Claim 11 and 20
Ali teaches a system for simulating a subterranean region having fracture geometry (see page 30-The embedded discrete fracture model developed in this research for simulating fractured reservoirs is implemented into GPAS.)
comprising:
at least one processor; a memory linked to the processor, the memory having instructions stored therein, which when executed cause the processor to perform functions including to: (see page 31-The EOS and chemical compositional modules of GPAS are developed under this framework and thus, multi-processor simulations are feasible using GPAS. The main features of the IPARS framework in conjunction with the compositional modules are memory allocation and management, domain decomposition, message passing between processors, and input/output processing)

input data produced by a simulator module, the data representing the subterranean region and comprising a matrix grid and fracture parameters representing fractures in the subterranean region;(See page 30-31 and fig 2.1-The Integrated Parallel Accurate Reservoir Simulation (IPARS) was developed as a framework for parallel reservoir simulation research. In order to maintain communication between different processors, a subgrid assigned to each processor is surrounded by a layer of grid elements that is shared with neighboring processors. The main features of the IPARS framework in conjunction with the compositional modules are memory allocation and management, domain decomposition, message passing between processors, and input/output processing. The framework allows each processor to collect the input data for the portion of the reservoir that is assigned to it. Furthermore, at the output times, data from all processors are collected by a master processor. The input of the pre-processing code is the description of the model reservoir including the reservoir dimensions, fracture network, location of wells, structured grid for the matrix domain, aperture and permeability of fractures, and porosity and permeability of matrix.)

producing a separate computational grid in a computational domain;(see page 46- The EDFM approach borrows the dual-medium concept from conventional dual continuum models, but also incorporates the effect of each fracture explicitly. In this approach, computational fracture control volumes are not present in the vicinity of matrix grid blocks, but are defined in a separate computational domain)

in the separately produced computational grid, geometric elements originally in the matrix grid produced by the simulator module; (see page 46-47-In this approach, computational fracture control volumes are not present in the vicinity of matrix grid blocks, but are defined in a separate computational domain. In general, the same grid block sizes are used for both matrix and fracture domains;  Vertical and inclined fractures are discretized vertically and horizontally by the cell boundaries of the matrix grid. Figure 4.2 shows possible intersections of an inclined fracture plane and a matrix grid block, which can be a triangle, quadrilateral, pentagon, or hexagon. An exact specification of these intersections is important for calculating the connection between matrix and fracture.)

in the separately produced computational grid, superimposing the fractures onto the matrix grid produced by the simulator module; (see page 49- Figure 4.3 shows a simple two-layer model comprising two tilted fractures, inclined 60 and 75 degrees from the horizontal plane. Both fractures penetrate the entire height of the reservoir. The structured grid for the matrix is 10×10×2 cells in the x, y, and z directions, respectively, with cell dimensions of 20×20×20 feet in all directions.)

in the separately produced computational grid, using the superimposed fractures to identify intersections between the fractures and the sub-elements in the matrix grid; (see page 47-48-Vertical and inclined fractures are discretized vertically and horizontally by the cell boundaries of the matrix grid. The intersection of a vertical fracture and a matrix grid block is always a rectangle, as shown in Figure 4.1. However, when an arbitrarily oriented fracture plane passes through a grid block, regular intersections are polygons with 3, 4, 5, or 6 corners. Figure 4.2 shows possible intersections of an inclined fracture plane and a matrix grid block, which can be a triangle, quadrilateral, pentagon, or
hexagon.)

in the separately produced computational grid, dividing at least one of the identified fractures intersecting with a sub-element in the matrix grid into multiple fracture segments; (see page 50-51-A grid block may contain more than one fracture segment, all of which should be considered separately in the fracture domain. For instance, the grid block (5,5) in the top layer contains segments of both fractures and thus, two fracture control volumes are correspondingly defined in grid blocks (5,2) and (6,3) of the top layer of fracture domain. Figure 4.4 specifies all grid blocks containing a segment of a fracture for both layers. Cells containing a segment of the black fracture are marked with black circles and those containing a segment of the red fracture are marked with red squares. I

in the computational domain, determining transmissibility factors between the fracture segments and the control volumes; (see page, 49, 58 and equation 4.7-see fig 4.6 (a) Three types of non-neighboring connections are required in the computational domain. NNC type I NNC type II NNC type III. A fracture cell should be defined in the fracture domain corresponding to each grid block containing a segment of a fracture plane. We need to properly calculate all the transmissibility factors in the x, y, and z directions for fracture control volumes in a pre-processing code. These factors are then used in the reservoir simulator over the course of simulation. We use the same approach described for the NNC type III to compute the transmissibility between fracture cells)

inputting the determined transmissibility factors from the computational domain into the simulator module; (See page 30-31 We developed a pre-processing code to provide the required data for fluid flow simulations in GPAS (General Purpose Adaptive Simulator) using the EDFM approach. GPAS is a fully‐implicit parallel-processing reservoir simulator comprising two main modules, the equation-of-state (EOS) compositional module and the chemical compositional module. Subsequently, the parameters calculated in the pre-processing code include porosity, permeability, and depth of fracture control volumes, transmissibility between NNCs, transmissibility between adjacent fracture cells. )

generating a simulation of the subterranean region with the simulator module using the determined transmissibility factors. (see page 30-31-Moreover, the computational framework of GPAS allows for parallel processing, making it a good candidate for full-field simulations. The embedded discrete fracture model developed in this research for simulating fractured reservoirs is implemented into GPAS. See page 92-Other modifications to GPAS have also been implemented to properly include the parameters calculated in the pre-processing code. These parameters include porosity, permeability, and depth of fracture control volumes, transmissibility factors between NNCs)

Ali does not teach dividing geometric elements into sub- elements and in the separately produced computational grid, determining control volumes using the sub-elements.

In the related field of invention,  Romeu teaches dividing geometric elements into sub- elements (see abstract -In this approach, the reservoir, for 2D domains, is discretized using a mixed two-dimensional mesh using quadrilateral and triangle elements. After the initial step of discretization, each element is divided into sub-elements and the mass balance for each component is developed for each sub-element. Also see fig 3- each triangular element is divided into three parts, and each quadrilateral element is divided into four parts. Each part of the element is called an SCV.)

in the separately produced computational grid, determining control volumes using the sub-elements; (see page 3-Differently from the classical finite volume method where elements and control volumes are coincident (cell centered construction), in the EbFVM approach control volumes are built around grid nodes, joining the center of the elements to its medians (cell vertex construction). The resulting control volume is formed by portions (sub-control volumes) of neighboring elements, as shown in Fig. 3 (Figure 3. Element, volume and sub-volume with integration points in a corner point grid))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing a reservoir simulation for a subterranean formation as disclosed by Ali to include dividing geometric elements into sub- elements and in the separately produced computational grid, determining control volumes using the sub-elements as taught by Romeu in the system of Ali in order to determine the internodal permeability are presented by solving the 2D chessboard problem during the petroleum reservoir simulation. Finally, the Element-based Finite Volume Method (EbFVM) is analyzed considering the permeability evaluation. (See Abstract, Romeu)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.           Claims 1-17 and 19-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL-“A general gridding, discretization, and coarsening methodology for modeling flow in porous formations with discrete geological feature”, 2016  Karimi et al. 
Discussing a comprehensive framework for modeling flow in porous media containing thin, discrete features, which could be high-permeability fractures or low-permeability deformation bands. Gridding technique combines a set of intersecting triangulated surfaces by con- structing approximate intersections using existing edges. This procedure creates a conforming mesh of all surfaces, which defines the internal boundaries for the volumetric mesh. 
9.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128      

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147